Citation Nr: 1210839	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc and facet disease of the lumbar spine, to include lumbosacral strain, status post fusion, and herniated nucleus pulposus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent evaluation for the Veteran's service-connected lumbar spine disability. In January 2009, the RO specified that 10 percent was assigned for loss of motion on repetitive use due to pain.  

In a July 2011 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised by the Veteran's March 2010 submission of a formal claim for unemployability compensation, via a VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In July 2011, the RO obtained and associated with the claims file the Veteran's VA outpatient treatment records from July 2005 to July 2011. In January 2012, prior to the issuance of the January 2012 supplemental statement of the case, additional VA outpatient treatment records from February 2008 to January 2012 were associated with the file. Such records included the Veteran's September 2011 request for a binder for back support and an October 2011 report that "his [chronic low back] pain is increasing in intensity over the last few months - he describes the increased pain as a tingling in both of his legs . . ." 

In January 2012, the RO readjudicated the issue on appeal and issued a supplemental statement of the case (SSOC); however, the RO indicated that the evidence considered included, in pertinent part, VA outpatient treatment records dated from March 2010 to August 2011. There is no indication that VA treatment records pertinent to the increased rating claim dated after August 2011 have been initially considered by the RO. As a result, the Board finds the claim must be remanded to the AOJ for initial review of the additional evidence of record, specifically the VA outpatient treatment records from August 2011 to January 2012, not cited as reviewed the RO in the January 2012 SSOC. See 38 C.F.R. § 20 .1304 (2011). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following action:  

The issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
	
Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).










